Exhibit 10.3

QUITCLAIM ASSIGNMENT

This Quitclaim Assignment is by Diametric Medical, Inc., a Minnesota corporation
having offices at 6245 Bristol Parkway #263, Culver City, California 90230
(hereinafter “ASSIGNOR”), with respect to the following United States issued
Letter Patents and all new and useful improvements described therein
(hereinafter “the Patents”) :

See Exhibit A.

WHEREAS, TGC Research Limited (hereinafter “ASSIGNEE”), a United Kingdom
registered company, being company number 5273708, with its principal place of
business at 10 Station Road, Henley on Thames, Oxfordshire, RG9 1AY, United
Kingdom, desires to obtain a quitclaim of any right, title, and interest the
Assignors may have in or to said Patents.

NOW, THEREFORE, in consideration of the sum of One Dollar ($1.00) to me in hand
paid, and other good and valuable consideration, the receipt of which is hereby
acknowledged, I, as an Assignor, do quitclaim, assign, transfer and set over
unto ASSIGNEE, its successors, legal representatives and assigns, any right,
title, and interest I may have to the Patent, and all divisions, renewals and
continuations thereof, and all Letters Patent of the United States which may be
granted thereon and all reissues and extensions thereof, and all rights of
priority under International Conventions and applications for Letters Patent
which may hereafter be filed from the Patent Applications in any country or
countries foreign to the United States, and all Letters Patent which may be
granted for said Patent Applications in any country or countries foreign to the
United States and all extensions, renewals and reissues thereof; and I hereby
authorize and request, to the extent of any right I may have to do so, the
Commissioner of Patents of the United States, and any Official of any country or
countries foreign to the United States, whose duty it is to issue patents on
applications as aforesaid, to issue all Letters Patent for said Patent
Applications to the said ASSIGNEE, its successors, legal representatives and
assigns, in accordance with the terms of this instrument.

AND I DO HEREBY sell, assign, transfer, and convey to ASSIGNEE, his successors,
legal representatives, and assigns any claims for damages and all remedies
arising out of any violation of the rights assigned hereby that I may have that
may have accrued prior to the date of assignment to ASSIGNEE, or may accrue
hereafter, including, but not limited to, the right to sue for, collect, and
retain damages for past infringements of the said Letters Patent before or after
issuance.

AND, as part of this Quitclaim Assignment, I make no representations or
warranties, either express or implied, as the adequacy of sufficiency of Patent
Applications, their freedom from defects of any kind, including freedom from any
claim of patent or trade secret infringement and may result from the use
thereof. This Quitclaim Assignment provides no warranties, including warranties
of title.

IN TESTIMONY WHEREOF, I hereunto set my hand and seal this 24th day of July,
2006.

 

DIAMETRICS MEDICAL, INC. By:   /s/ Heng Chuk Name:   Heng Chuk Title:   Chief
Financial Officer & Secretary



--------------------------------------------------------------------------------

EXHIBIT A

 

Patent No.

  

Issue Date

  

Title

4,197,853    04-15-80    PO2/PCO2 Sensor 4,822,127    04-18-89    Multi-Channel
Optical Transmission System 4,833,091    11-28-89    Sensor System for PH or CO2
by Fluorescent Indicator 4,851,195    07-25-89    Biosensor for Carbon Dioxide
4,889,407    12-26-89    Optical Waveguide Sensor and Method of Making Same
4,927,222    05-22-90    Dual Optic Fiber Device 5,093,266    03-03-92    Sensor
system for PH or CO2 by Fluorescent Indicator 5,230,031    07-20-93    Barrier
for a Connector 5,246,109    09-21-93    Package for an Active Medical Device
5,257,338    10-26-93    Device for Transmitting and Returning Light and
Apparatus and Method of Manufacture 5,262,037    11-16-93    Electrochemical
Sensor 5,280,130    01-18-94    Assembly of a Tube and a Part and Apparatus and
Method of Manufacture 5,310,471    05-10-94    Method for Manufacturing an
Electro Chemical Sensor 5,354,448    10-11-94    Electrochemical Sensor
5,357,732    10-25-94    Method for Assembling Package for an Active Medical
Device 5,389,217    02-14-95    Measurement of Bladder Oxygen 5,511,547   
04-30-96    Solid State Sensors 5,596,988    01-28-97    Multi-Parameter Sensor
Apparatus 5,618,587    04-08-97    Vacuum Rig Apparatus 5,622,259    04-22-97   
Reduction of Discoloration in Plastic Materials 6,585,665    07-01-03    Probe-
Used to Position Sensors in Body Tissue 6,623,490    09-23-03    Cranial Bolt –
Used to Access Brain with a Sensor 6,702,972    03-09-04    Method of Making a
Kink-resistant Catheter